Exhibit 10.10.29


CEO PERFORMANCE-BASED RESTRICTED SHARE UNIT AGREEMENT
Under the Teradata 2012 Stock Incentive Plan
(2017 Performance Period Award)
You have been awarded the contingent right to receive a credit of share units
(the “Share Units”) under the Teradata 2012 Stock Incentive Plan (the “Plan”),
upon the terms and subject to the conditions of this Performance-Based
Restricted Share Unit Agreement (this “Agreement”) and the Plan. Please refer to
the share unit information page on the website of Teradata’s third party Plan
administrator for your “Target Number of Share Units.” Teradata Corporation and
its affiliate companies are referred to collectively herein as “Teradata.”
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan. It is intended that, if you are a “covered
employee” within the meaning of Section 162(m) of the Code, any Share Units
payable to you under this Agreement will qualify as “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code, and this
Agreement shall be interpreted and administered in accordance with such intent.
1.    Crediting of Share Units.
(a)    In General. Your right to receive a credit of all, a portion, or a
multiple of the Target Number of Share Units shall be contingent upon the extent
to which Teradata Corporation (the “Company”) achieves the performance goals set
forth on the attached Exhibit A (the “Performance Goals”) for the performance
period commencing January 1, 2017 and ending December 31, 2017 (the “Performance
Period”), in accordance with the payout levels set forth on the attached Exhibit
A (the “Performance Metrics”). The Compensation and Human Resource Committee of
the Company’s Board of Directors (the “Committee”) may establish special
adjustments that will be applied in calculating the extent to which the
Performance Goals have been satisfied, provided that the adjustments are set
forth in writing no later than 90 days after the beginning of the Performance
Period.
(b)    Crediting to Account. After the end of the Performance Period, the
Committee shall determine in writing the extent, if any, to which the
Performance Goals have been satisfied and shall determine the percentage, if
any, of the Target Number of Share Units that shall be credited to a book entry
account established on your behalf (the “Account”), based on the payout level
identified in the Performance Metrics. Each Share Unit credited to your Account
under this Section 1(b) shall represent the contingent right to receive one
Share and shall at all times be equal in value to one Share. Share Units will be
credited effective on the day in which the Committee certifies the achievement
of the Performance Goals as provided in this Section 1(b) (the “Crediting
Date”). If, upon the conclusion of the Performance Period, the Company achieves
less than the threshold level of all of the Performance Goals, then you shall
not receive a credit of any Share Units hereunder and this Agreement shall
terminate immediately without further action or notice.
2.     Vesting, Forfeiture and Payment of Share Units.
(a)    Vesting. Provided that you are continuously employed by Teradata through
December 31, 2017, the Share Units, if any, credited to your Account in
accordance with Section 1 above shall be fully vested.


1

--------------------------------------------------------------------------------

Exhibit 10.10.29


(b)     Forfeiture. Except as otherwise provided in Section 3, your right to
receive a credit of Share Units shall be forfeited automatically without further
action or notice in the event that you cease to be employed by Teradata through
the end of the Performance Period.
(c)    Payment. Except as otherwise provided in Section 3 or Section 4 of this
Agreement, the Company shall deliver the Shares underlying one-third of the
vested Share Units credited to your Account pursuant to Section 1 of this
Agreement within seventy (70) days after each of (i) the Crediting Date, (ii)
the first anniversary of the Crediting Date, and (iii) the second anniversary of
the Crediting Date (each a “Payment Date”); provided, however, that if your
employment with Teradata terminates for any reason (other than a termination of
your employment by Teradata for Cause) after the end of the Performance Period
and prior to a Payment Date, the Company shall deliver the Shares underlying all
vested but outstanding Share Units credited to your Account within seventy (70)
days after your termination of employment (or at such later time as may be
required pursuant to Section 4 of this Agreement).
3.    Certain Events During Performance Period.
(a)     Certain Terminations. If during the Performance Period you cease to be
employed by Teradata prior to a Change in Control for any reason other than a
termination of your employment by Teradata for Cause, the Company shall credit
to your Account a pro-rated number of Share Units, which shall be fully vested,
and which shall be calculated by multiplying (i) the actual number of Share
Units that would have been credited to your Account in accordance with Section 1
of this Agreement had you continued in employment throughout the Performance
Period, determined by the Committee based on the actual performance of the
Company during such Performance Period, by (ii) a fraction, the numerator of
which is the number of full and partial months of employment you completed
commencing with January 1, 2017, and the denominator of which is 12 months
(subject to such rounding conventions as may be implemented from time-to-time by
Teradata’s third party Plan administrator). For purposes of determining any pro
rata vesting of your Share Units, your period of employment with Teradata shall
not include any leave of absence, other than an approved leave of absence from
which Teradata reasonably expects that you will return to perform services for
Teradata. Except as otherwise provided in Section 4 of this Agreement, the
Company shall deliver to you the Shares underlying the pro-rated number of Share
Units within seventy (70) days after the end of the Performance Period.
(b)    Change in Control.
(i)    If a Change in Control occurs during the Performance Period, and this
award is not assumed, converted or replaced by the continuing entity, then the
Target Number of Share Units shall be credited to your Account, as of the date
of the Change in Control, and the units shall be fully vested at that time. If
such Change in Control constitutes a “change in control event” within the
meaning of Treasury Regulation § 1.409A-3(i)(5), the Company shall deliver to
you the Shares underlying the Target Number of Share Units within 30 days after
such Change in Control. If such Change in Control does not constitute a “change
in control event” within the meaning of Treasury Regulation § 1.409A-3(i)(5),
the Company shall deliver to you the Shares underlying the Target Number of
Share Units within seventy (70) days after the earlier of (A) the applicable
Payment Dates (in accordance with the payment schedule of Section 2(c) of this


2

--------------------------------------------------------------------------------

Exhibit 10.10.29


Agreement) or (B) your termination of employment (subject to Section 4 of this
Agreement), except that if your termination of employment occurs during the
Performance Period, the Company shall deliver such Shares within seventy (70)
days after the end of the Performance Period.
(ii)    If a Change in Control occurs during the Performance Period and this
award is assumed, converted or replaced by the continuing entity, then the
Target Number of Share Units shall be credited to your Account, as of the date
of the Change in Control, and the Share Units shall continue to vest in
accordance with Section 2(a); provided, however, that if you cease to be
employed by Teradata for any reason other than a termination of your employment
by Teradata for Cause, then any Share Units credited to your Account that have
not yet vested shall vest in full upon such termination. The Company shall
deliver the Target Number of Share Units credited to your Account in accordance
with this Section 3(b)(ii) within seventy (70) days after the earlier of (A) the
applicable Payment Dates (in accordance with the payment schedule of Section
2(c) of this Agreement) or (B) your termination of employment (subject to
Section 4 of this Agreement), except that if your termination of employment
occurs during the Performance Period, the Company shall deliver such Shares
within seventy (70) days after the end of the Performance Period.
4.    Section 409A Compliance. The intent of the parties is that payments under
this Agreement comply with Section 409A or are exempt therefrom and this
Agreement shall be interpreted, administered and governed in accordance with
such intent.
(a)    Termination of Employment. To the extent that you are a U.S. taxpayer, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of Shares subject to
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and you are no longer providing services (at a level that would preclude
the occurrence of a “separation from service” within the meaning of Section
409A) to Teradata as an employee or consultant, and for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service” within the
meaning of Section 409A.
(b)    Payment Delay for Specified Employees. If you are a “specified employee,”
as determined under the Company’s policy for identifying specified employees on
the date of termination, then to the extent required in order to comply with
Section 409A, all payments made under this Agreement that constitute a “deferral
of compensation” within the meaning of Section 409A that are provided as a
result of a “separation from service” within the meaning of Section 409A for any
reason other than your death and that would otherwise be paid or provided during
the first six months following such separation from service shall be accumulated
through and paid within 30 days after the first business day that is more than
six months after the date of your separation from service (or, if you die during
such six-month period, within 30 days after your death).
(c)    Acceleration of Payment. Notwithstanding anything to the contrary
contained in this Agreement, the Committee shall have the right, at any time in
its sole discretion, to accelerate the time of a payment under this Agreement to
a time otherwise permitted under Section 409A in accordance with the
requirements, restrictions and limitations of Treasury Regulation Section
1.409A-3(j).


3

--------------------------------------------------------------------------------

Exhibit 10.10.29


5.     Confidentiality. By accepting this award, unless disclosure is required
or permitted by applicable law or regulation, you agree to keep this Agreement
confidential and not to disclose its contents to anyone except your attorney,
your immediate family, or your financial consultant, provided such persons agree
in advance to keep such information confidential and not disclose it to others.
The Share Units will be forfeited if you violate the terms and conditions of
this Section 5. Notwithstanding the foregoing, nothing contained in this
Agreement or any other Teradata agreement, policy, practice, procedure,
directive or instruction shall prohibit you from reporting possible violations
of federal, state or local laws or regulations to any federal, state or local
governmental agency or commission (a “Government Agency”) or from making other
disclosures that are protected under the whistleblower provisions of federal,
state or local laws or regulations. You do not need prior authorization of any
kind to make any such reports or disclosures and you are not required to notify
Teradata that you have made such reports or disclosures. Nothing in this
Agreement limits any right you may have to receive a whistleblower award or
bounty for information provided to any Government Agency.
6.     Transferability. The Share Units may not be sold, transferred, pledged,
assigned or otherwise alienated, except by beneficiary designation, will or by
the laws of descent and distribution upon your death. Any purported transfer or
encumbrance in violation of the provisions of this Section 6 shall be void, and
the other party to any such purported transaction shall not obtain any rights to
or interest in such Share Units.
    7.     Dividend Equivalents. From and after the Crediting Date and until the
earlier of (a) the time when the Share Units are paid in accordance with this
Agreement or (b) the time when your rights in the Share Units are forfeited in
accordance with Section 2(b) hereof, on the date that Teradata pays a cash
dividend (if any) to holders of Shares generally, you shall receive additional
Share Units equal to (x) the number of Share Units held by you as of the date of
record for such dividend, provided that the record date occurs on or after the
Crediting Date; multiplied by (y) the per Share cash dividend amount; divided by
(z) the Fair Market Value per Share on the dividend payment date. The additional
Share Units shall be subject to the same terms and conditions as the Share Units
covered by this Agreement, including without limitation the forfeiture
provisions of Section 2(b) of this Agreement.
8.    Misconduct; Termination for Cause. The Share Units will be forfeited if
your employment is terminated by Teradata for Cause or if the Committee
determines that you engaged in misconduct in connection with your employment
with Teradata. Further, if your employment is terminated by Teradata for Cause,
then, to the extent demanded by the Committee in its sole discretion and
permitted by applicable law, you shall (a) return to Teradata all Shares that
you have not disposed of that have been acquired pursuant to this Agreement
during the twelve (12) months prior to the date of termination of your
employment, and (b) with respect to any Shares acquired pursuant to this
Agreement during the twelve (12) months prior to the date of termination of your
employment and that you have disposed of, pay to Teradata in cash the Fair
Market Value of such Shares on the date acquired.
9.     Withholding. Teradata has the right to deduct or cause to be deducted
from, or collect or cause to be collected, with respect to the taxation of any
Share Units, any federal, state,


4

--------------------------------------------------------------------------------

Exhibit 10.10.29


local, foreign or other taxes required by the laws of the United States or any
other country to be withheld or paid with respect to the Share Units, and you or
your legal representative or beneficiary will be required to pay any such
amounts. By accepting this award, you consent and direct that, if you are paid
through Teradata’s United States payroll system at the time the Share Units are
settled, Teradata’s stock plan administrator will withhold or sell the number of
Shares underlying the Share Units as Teradata, in its sole discretion, deems
necessary to satisfy such withholding requirements; provided, however, that if
Teradata is required to withhold any taxes prior to settlement of the Share
Units, then you agree that Teradata may satisfy those withholding obligations by
withholding cash from your compensation otherwise due to you or by any other
action as it may deem necessary to satisfy the withholding obligation. In no
event shall the Fair Market Value of the Shares of common stock to be
surrendered pursuant to this Section 9 to satisfy applicable withholding taxes
exceed the minimum amount of taxes required to be withheld or such other amount
that will not result in a negative accounting impact. If you are paid through a
non-United States Teradata payroll system, you agree that Teradata may satisfy
any withholding obligations by withholding cash from your compensation otherwise
due to you or by any other action as it may deem necessary to satisfy the
withholding obligation. You acknowledge that the ultimate liability for all
taxes and tax-related items is and remains your responsibility and may exceed
the amount actually withheld by Teradata or the employer. You also agree that
you solely are responsible for filing all relevant documentation that may be
required of you in relation to this award or any tax-related items, such as but
not limited to personal income tax returns or reporting statements in relation
to the grant or vesting of this award or the subsequent sale of Shares acquired
pursuant to such award and the receipt of any dividends or dividend equivalents.
10.    Restrictive Covenants. As a recipient of this equity award, you recognize
that you have access to highly confidential, proprietary and non-public
information of Teradata and its customers, including strategic plans, customer
lists, research and development plans, and other information not made available
to the general public and from which Teradata derives value. For purposes of
this Agreement, this information is defined as “Trade Secret Information.”
To protect Teradata’s investment in Trade Secret Information, and in exchange
for the Share Units, you agree that the following restrictions will apply during
your employment with Teradata and, to the extent permitted by applicable law,
for a period of twelve (12) months after the date that you cease to be employed
by Teradata for any reason (the “Termination Date”) (or if applicable law
mandates a maximum time that is shorter than twelve months, then for a period of
time equal to that shorter maximum period):
(a) You will not, without the prior written consent of the Committee, render
services directly or indirectly to, or become employed by, any Competing
Organization of Teradata (as defined in this Section 10 below) to the extent
such services or employment involves the development, manufacture, marketing,
sale, advertising or servicing of any product, process, system or service which
is the same or similar to, or competes with, a product, process, system or
service manufactured, sold, marketed, serviced or otherwise provided by Teradata
to its customers and upon which you worked or in which you participated during
the last twelve (12) months of your Teradata employment. (This restriction is
specifically intended to protect the value of and Teradata’s investment in Trade
Secret Information to which you had access as an employee of Teradata).
NOTWITHSTANDING


5

--------------------------------------------------------------------------------

Exhibit 10.10.29


THE FOREGOING, THE RESTRICTION SET FORTH IN THIS SECTION 10(a) SHALL NOT APPLY
IF YOU ARE EMPLOYED BY TERADATA IN CALIFORNIA.
(b) You will not, without the prior written consent of the Committee, directly
or indirectly recruit, hire, solicit or induce, or attempt to induce, any exempt
employee of Teradata to terminate his or her employment with or otherwise cease
his or her relationship with Teradata. (This restriction is specifically
intended to protect the value of the information you obtained while a Teradata
employee regarding the skills, experience and knowledge of Teradata employees,
which is Trade Secret Information, and Teradata’s investment in developing these
employees). NOTWITHSTANDING THE FOREGOING, THE RESTRICTION SET FORTH IN THIS
SECTION 10(b) SHALL NOT APPLY IF YOU ARE EMPLOYED BY TERADATA IN CALIFORNIA.
(c) You will not, without the prior written consent of the Committee, solicit
the business of any firm or company with which you worked during the preceding
twelve (12) months of employment at Teradata, if such firm or company was a
customer of Teradata, by using Teradata Trade Secret Information. (This
restriction is specifically intended to protect the value of the identity of
Teradata customers, their needs, interests, strategic plans, etc., all of which
is Trade Secret Information you acquired as a Teradata employee with access to
such information).
If you breach the terms of this Section 10, you agree that in addition to any
liability you may have for damages arising from such breach, any unvested Share
Units will be immediately forfeited, and, to the extent permitted by applicable
law, you agree to pay to Teradata the Fair Market Value of any Share Units that
vested during the twelve (12) months prior to the Termination Date. Such Fair
Market Value shall be determined as of each applicable Vesting Date.
As used in this Section 10, “Competing Organization” means a person or
organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to or competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by Teradata to its customers and is therefore a competitor of Teradata.
This includes but is not limited to persons or organizations identified as a
“Competing Organization” in a list prepared by the Committee for the year in
which your employment with Teradata terminates.


11.    Arbitration. By accepting this award, you agree that, where permitted by
local law, any controversy or claim arising out of or related to your employment
relationship with Teradata shall be resolved by first exhausting any Teradata
internal dispute resolution process and policy, and then by arbitration pursuant
to such policy. If you are employed outside the United States, where permitted
by local law, the arbitration shall be conducted in the regional headquarters
city of the business unit in which you work. The arbitration shall be held
before a single arbitrator who is an attorney knowledgeable in employment law.
The arbitrator’s decision and award shall be final and binding and may be
entered in any court having jurisdiction. For arbitrations held in the United
States, issues of arbitrability shall be determined in accordance with the
federal substantive and procedural laws relating to arbitration; all other
aspects shall be interpreted in accordance with the laws of the state in which
the headquarters of Teradata is located. Each party shall bear its own
attorney’s fees associated with the arbitration and other costs and expenses of
the arbitration shall


6

--------------------------------------------------------------------------------

Exhibit 10.10.29


be borne as provided by the rules of the American Arbitration Association for an
arbitration held in the United States, or similar applicable rules for an
arbitration held outside the United States.
Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 10, Teradata will sustain irreparable injury and will not have an
adequate remedy at law. As a result, you agree that in the event of your breach
of Section 10 Teradata may, in addition to any other remedies available to it,
bring an action in a court of competent jurisdiction for equitable relief to
preserve the status quo pending appointment of an arbitrator and completion of
an arbitration. You stipulate to the exclusive jurisdiction and venue of the
state and federal courts located in the location from which Teradata’s equity
programs are administered, for any such proceedings.
12.    Compensation Recovery Policy. By accepting this award, you acknowledge
and agree that, notwithstanding any other provision of this Agreement to the
contrary, you may be required to forfeit or repay any or all of the Share Units
or Shares delivered hereunder pursuant to the terms of the Teradata Corporation
Compensation Recovery Policy (or a successor policy), as the same may be amended
to comply with the Dodd-Frank Wall Street Reform and Consumer Protection Act or
any rules or regulations issued by the Securities and Exchange Commission or
applicable securities exchange.
13.    Beneficiaries; Successors.
(a)    Without limiting Section 6 of this Agreement, you may designate one or
more beneficiaries to receive all or part of any Share Units to be distributed
in case of your death, and you may change or revoke such designation at any
time. In the event of your death, any Share Units distributable hereunder that
are subject to such a designation will be distributed to such beneficiary or
beneficiaries in accordance with this Agreement. Any other Share Units not
designated by you will be distributable to your estate. If there is any question
as to the legal right of any beneficiary to receive a distribution hereunder,
the Share Units in question may be transferred to your estate, in which event
Teradata will have no further liability to anyone with respect to such Share
Units.
(b)    The provisions of this Agreement shall inure to the benefit of, and be
binding upon, your successors, administrators, heirs, legal representatives and
assigns, and the successors and assigns of the Company.
14.     Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is held to be unenforceable or invalid by a court or
other tribunal of competent jurisdiction (including an arbitration tribunal), it
shall be severed and shall not affect any other part of this Agreement, which
will be enforced as permitted by law.
15.    Amendment. The terms of this award of Share Units as evidenced by this
Agreement may be amended by the Teradata Board of Directors or the Committee.
16.    Adjustments. The number of Share Units and the number and kind of shares
of stock covered by this Agreement shall be subject to adjustment as provided in
Section 15 of the Plan.


7

--------------------------------------------------------------------------------

Exhibit 10.10.29


17.     Plan Governs. In the event of a conflict between the terms and
conditions of this Agreement and the terms and conditions of the Plan, the terms
and conditions of the Plan shall prevail, except that with respect to matters
involving choice of law, the terms and conditions of Section 11 of this
Agreement shall prevail.
18.    Dividend; Voting Rights. You shall not possess any incidents of ownership
(including, without limitation, dividend and voting rights) in the Shares
underlying the Share Units credited to your Account until such Shares have been
delivered to you in accordance with this Agreement. The obligations of the
Company under this Agreement will be merely that of an unfunded and unsecured
promise of the Company to deliver Shares in the future, and your rights will be
no greater than that of an unsecured general creditor. No assets of the Company
will be held or set aside as security for the obligations of the Company under
this Agreement.
19.    No Employment Contract or Acquired Rights. Nothing contained in this
Agreement shall confer upon you any right with respect to continuance of
employment by Teradata, nor limit or affect in any manner the right of Teradata
to terminate your employment or adjust your compensation. Furthermore, nothing
contained in this Agreement shall confer upon you any right to receive any
future Share Units or awards under the Plan or the inclusion of the value of any
awards in the calculation of severance payments, if any, upon termination of
employment.
20.    Non-U.S. Employees. Notwithstanding any provision herein, if the Plan or
your employment with Teradata is subject to the rules and regulations of one or
more non-United States jurisdictions, then your participation in the Plan shall
be subject to any such rules and regulations and any special terms and
conditions as set forth in any appendix for your country (the “Appendix”).
Moreover, if you relocate to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to you, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Company also reserves the right to impose other
requirements on your participation in the Plan to the extent the Company
determines it necessary or advisable in order to comply with local law or
facilitate the administration of the Plan and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing. The Appendix constitutes part of this Agreement.
You also understand and agree that any cross-border cash remittance made in
relation to this award, including the transfer of proceeds received upon the
sale of Shares, must be made through a locally authorized financial institution
or registered foreign exchange agency and may require you to provide to such
financial institution or agency certain information regarding the transaction.
Moreover, you understand and agree that the Company is neither responsible for
any foreign exchange fluctuation between your local currency and the United
States Dollar (or the selection by Teradata or the employer in its sole
discretion of an applicable foreign currency exchange rate) that may affect the
value of this award (or the calculation of income or any Tax-Related Items
thereunder) nor liable for any decrease in the value of Shares or this award. In
addition, the ownership of Shares or assets and holding of bank or brokerage
account abroad may subject you to reporting requirements imposed by tax,
banking, and/or other authorities in your country, and you understand and agree
that you solely are responsible for complying with such requirements.


8

--------------------------------------------------------------------------------

Exhibit 10.10.29


21.    Acceptance of Terms. By accepting any benefit under this Agreement, you
and each person claiming under or through you shall be conclusively deemed to
have indicated their acceptance and ratification of, and consent to, all of the
terms and conditions of this Agreement and the Plan and any action taken under
this Agreement or the Plan by the Committee, the Board or Teradata, in any case
in accordance with the terms and conditions of this Agreement.
22.    Communications and Electronic Delivery. Teradata may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. You hereby consent to receive
such documents by electronic delivery and agree to participate in the Plan
through an on-line or electronic system established and maintained by Teradata
or a third party designated by Teradata. If you have received this Agreement or
any other document related to the Plan translated into a language other than
English and if the translated version is different than the English version, the
English version will control.
23.    Data Privacy Consent. You hereby explicitly and unambiguously consent to
the collection, use and transfer, in electronic or other form, of your personal
data as described in this Agreement and any other Share Unit grant materials by
and among, as applicable, the employer and Teradata for the exclusive purpose of
implementing, administering and managing your participation in the Plan.
You understand that Teradata and the employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in Teradata, details of all Share Units or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Data”).
You understand that Data will be transferred to any third parties assisting
Teradata with the implementation, administration and management of the Plan. You
understand the recipients of the Data may be located in your country, in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than your country.
You authorize Teradata and the recipients which may assist Teradata (presently
or in the future) with implementing, administering and managing the Plan to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the sole purpose of implementing, administering and managing your
participation in the Plan. You understand that Data will be held only as long as
is necessary to implement, administer and manage your participation in the Plan.
You understand that refusing or withdrawing your consents herein may affect your
ability to participate in the Plan. For more information on the consequences of
your refusal to consent or withdrawal of consent, you understand that you may
contact your local human resources representative.



EXHIBIT A
PERFORMANCE-BASED RESTRICTED SHARE UNIT AGREEMENT
(2017 PERFORMANCE PERIOD AWARD)


PERFORMANCE METRICS


9